I find nothing in the Constitution or statute that requires formality of pleading in the petition for an appeal. But in the petition it should appear, though it may be by very general language, that petitioner is entitled to be registered as a voter, and that he has duly made application to the Board of Registrars, which application was denied.
Petitioner has shown that he is already an elector and the seventh ground of demurrer takes the point that it would appear double registration was sought. In this state of the petition, the court was justified in sustaining the demurrer. I therefore concur in the result.